UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 19, 2016 PARATEK PHARMACEUTICALS, INC. (Exact Name of Registrant as Specified in Charter) Delaware 001-36066 33-0960223 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 75 Park Plaza Boston, MA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (617)807-6600 Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On January 19, 2016, the board of directors (the “Board”) of Paratek Pharmaceuticals, Inc. (the “Company”) and the compensation committee of the Board (the “Committee”), as applicable, approved the payment of annual cash bonus awards with respect to performance for fiscal year 2015 for the Company’s executive officers, including the named executive officers (the “Named Executive Officers”). The following table is a summary of the compensation decisions approved by the Board and the Committee, as applicable, for the Named Executive Officers: Executive Officer 2015CashBonus Michael F. Bigham $ Chief Executive Officer Evan Loh, M.D. $ President and Chief Medical Officer Douglas W. Pagán $ Chief Financial Officer The Company will provide additional information regarding the compensation paid to the Named Executive Officers for fiscal year 2015 in its proxy statement for the 2016 Annual Meeting of Stockholders. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PARATEK PHARMACEUTICALS, INC. Date: January 22, 2016 By: /s/ Douglas W. Pagán Douglas W. Pagán Chief Financial Officer
